Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claim invention: 
a)  Species I, a method of index access process for using dot notation to operate a Json document column and a JSON datatype defined by claims 1-12 and 17-18, as illustrated in figure 2.
b)  Species II, a method of aggregation process for executing SQL statement by applying an aggregate function to array in JSON document defined by claims 13-14 and 19, as illustrated in figure 9.
b)  Species III, a method of process for a client to receive and directly interrogate, without dot notation and without decoding defined by claims 15-16 and 20, as illustrated in figure 11.
The species are independent or distinct because each species comprises its unique and particular feature (for example, the feature index process for suing dot notation to operate JSON document and a JSON datatype, etc. in claim 1 of species 1.  On other species, using aggregate function, etc. at claim 13 and last species, interrogate without decoding, etc. at claim 15). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
These searches are not overlapped each other.   Thus, it is an examination burden on examiner while searching both groups (or species) together. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Brian N. Miller on 12/27/20212 to request an oral election to the above restriction requirement, the Applicant selects Species I without traverse.
This application is in condition for allowance except for the presence of claims 13-16 and 19-20 directed to species non-elected without traverse.  Accordingly, claims 13-16 and 19-20been cancelled.
Reasons for Allowance

Claims 1-12, and 17-18 are allowed.  
The following is an examiner’s statement of reason for allowance:  
 	With respect to claim 1-12 and 17-18, Liu et al. discloses a method comprising: executing a data definition language (DDL) statement that defines, in a database dictionary of the DBMS, a JSON document column of a database table that stores a plurality of JSON documents as instances of the JSON datatype that is native in the i.e., “a utility is provided that automatically generates a DDL statement that may be submitted to a DBMS to generate an in-memory view of a set of semi-structured documents.”(0108) and “The relational views are represented in FIG. 8 by DDL statements that may be used to define the views. Such DDL statements are generated by JSON_RelationViewGe”(0112) and “FIG. 2 is a block diagram of an in-memory table that includes two In-Memory Compression Units ("IMCUs"), each of which stores a single JSON column unit that contains Field-name-dictionary component, tree-node-navigation component and Leaf -scalar-value components of a set of semi-structured documents, according to one embodiment”(0015)); receiving a structured query language (SQL) statement that references the JSON document column (i.e., “In SQL/JSON, an example of a path expression for JSON is "$.BORN.DATE".”(0053)); executing the SQL statement by: accessing a scalar column of the database table that is defined in the database dictionary (i.e., “The leaf -scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component”(0065)), and accessing at least a portion of at least one JSON document of the plurality of JSON documents by using: the JSON datatype that is native in the DBMS (i.e., “Consequently, a query may require access to JSON objects in table A that are not in the in-memory version of table A. A DBMS executing a query in these circumstances must be configured to obtain JSON objects from both the IMCU and PF sources” (0148)), but Liu et al. does not discloses configuring, automatically by a database management system (DBMS), an adjustable setting of a JavaScript object notation (JSON) datatype that is native in the DBMS; and the adjustable setting of the JSON datatype.  

References:
U.S. Pub. 2017/0116273 A1 teaches columnar data arrangement for semi-structured data using JSON table at fig. 8, using the DDL (0091).
U.S. Pub. 2016/0077897 A1 teaches JSON-based model corresponds to a table in the relational database(RDB) (abstract), API by specifying or adjusting one or more JSON file properties (correspond to one or more filed of the correspond RDB table) (0061)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             December 30, 2021